DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-52 have been canceled. Claims 53-75 have been added and are under consideration. 
Claim Objections
Claim 71 can be written more clearly as ---A method of making a mouse whose genome comprises a mutation in the penultimate exon of the endogenous fibrillin-1 (FBN1) gene, the method comprising: 
a) introducing the isolated mouse ES cell of claim 53 into a mouse host embryo; and 
b) [Assuming the entire genome of the mouse contains the genetic modification] implanting and gestating the mouse host embryo in a surrogate mother such that a genetically modified mouse is obtained whose genome comprises a mutation in the penultimate exon of the endogenous fibrillin-1 (FBN1) gene, wherein the mutation results in disruption or ablation of the asprosin C-terminal cleavage product of pro-fibrillin-1, wherein expression of the mutant FBN1 gene results in a C-terminally truncated FBN1 protein, and wherein the mouse exhibits decreased body weight, lean mass, and fat mass as compared to a wild-type mouse---.
Claim 72 can be written more clearly as ---The method of claim 71, further comprising modifying a mouse ES cell such that the mouse ES cell of claim 53 is obtained---. 
Claims 73-75 can be written more clearly as ---The method of claim 72, further contacting a mouse ES cell with Cas9, a guide RNA (gRNA), and a donor template such that the mouse ES cell of claim 53 is obtained---. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification lacks written description for a mouse embryonic stem (ES) cell whose genome comprises a mutation in an endogenous fibrillin-1 (FBN1) gene as required in claim 53. The claim encompasses an ES cell in vivo or in vitro capable of making a mouse with a specific desired phenotype. Paragraph 232 (pg 82) contemplates ES cells as being part of the invention; however, the specification is limited to manipulating single cell mouse embryos to obtain genetically modified mice (pg 88-91). The specification does not describe manipulating an ES cell followed by transplanting the genetically modified ES cells into a multicellular embryo to obtain a mouse. The specification does not contemplate isolating ES cells from a genetically modified mouse made using a single cell embryo. In particular, the specification did not contemplate making/using an ES cell in vivo; claim 53 should be limited to an isolated mouse ES cell. Without such guidance, it is not readily apparent applicants were reasonably in possession of the ES cell of claim 53. 
The specification lacks written description for the method of making a mouse as required in claim 71. Graham (Genome Biology, 2014, Vol. 16, No. 260) taught that using CRISPR technology needs validation of phenotypes to establish the specific gene edits produced (p. 2, Box 1), and that with all gene-perturbation technologies, this validation is needed to confirm the relationship between the perturbed gene and the phenotype, and to understand the observed phenotype and its mechanism (p. 13, col. 2, Experimental Evaluation of on- and off-target activity and clonal selection).  In particular, Graham taught the gold standard to determine whether a phenotype is caused by loss of a specific gene, a rescue experiment should be performed (p. 14, col. 2, ¶1).  Paragraph 227 (pg 80) contemplates genetically modifying an ES cell and introducing it into a surrogate such that an F0 generation is obtained. However, the specification is limited to manipulating single cell mouse embryos to obtain genetically modified mice (pg 88-91). The specification does not describe manipulating an ES cell followed by transplanting the genetically modified ES cells into a multicellular embryo to obtain a mouse. More specifically, the F0 mouse does not necessarily have a genome comprising the genetic modification because the mouse is a chimera, i.e. made of cells from the donor ES cell as well as cells of the recipient embryo. The specification does not teach the entire genome of the F0 generation contains the genetic modification when made using ES cells as claimed. The F0 generation is typically crossed with wild-type mice to solidify an F1 generation that is heterozygous for the genetic modification. Then the F1 generation is interbred to obtain an F2 generation that is homozygous for the genetic modification. In this case, applicants have not provided adequate guidance that they were reasonably in possession of this method or that the F0 generation would have an entire genome comprising the genetic modification. There is also the issue of the phenotype: if the F0 generation has an entire genome comprising the genetic modification, then the specification is limited to a mouse that exhibits decreased body weight, lean mass, and fat mass (see phenotype of a mouse made from the ES cell at the end of claim 53). The specification does not teach obtaining an F0 generation whose genome comprises the genetic modification having any phenotype as broadly encompassed by claim 71. Assuming the entire genome of the mouse contains the genetic modification, step b) of claim 71 can be written more clearly as cited above under “Claim objections”. If the entire genome does not contain the genetic modification, clarification is required. 
The specification lacks written description for modifying a mouse ES cell using just Cas9 and a gRNA that targets an FBN1 gene as required in claim 73. The specification is limited to introducing Cas9, a gRNA that targets an endogenous FBN1 gene, and a donor template that introduces the specific, desired mutation in the penultimate exon of the FBN1 gene. The specification does not correlate using Cas9, gRNA, and a donor sequence to using only Cas9 and gRNA. The specification does not provide any reasonable discussion indicating the specific, desired mutation in the penultimate exon of the FBN1 gene could possibly occur by random insertions and deletions. Accordingly, the concept lacks written description. 
The specification lacks written description for modifying a mouse ES cell using a repair template in the absence of Cas9 and a gRNA that targets an FBN1 gene as required in claim 74. The specification is limited to introducing Cas9, a gRNA that targets an endogenous FBN1 gene, and a donor template that introduces the specific, desired mutation in the penultimate exon of the FBN1 gene. The specification does not correlate this to using only a repair template. The specification does not provide any reasonable discussion indicating the specific, desired mutation in the penultimate exon of the FBN1 gene would occur by using a repair template. Accordingly, the concept lacks written description.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10548302. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure of the genome of the mice in ‘302 is exactly the same as the genome of the mouse ES cells in the instant application. 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632